DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 23 November 2020. Currently, claims 21-40 are pending.  The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/6/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-22, 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slone et al. (US 2007/0276689 A1) in view of Fama et al. (US 2008/0004936 A1) (hereinafter Fama)

Claim 21 and 26:
Slone, as shown, discloses the following limitations of claims 21 and 26:
A method (and corresponding system – see Fig 1, showing the corresponding computer functionality) of workforce management, utilizing a computing system with a processor and a graphical user interface (see para [0025], " A workflow data binding system provides a graphical framework that enables a user with limited programming skills to implement data binding that associates various types of data from data resources (e.g., databases and XML data resources) with specified components and/or features of a software application (e.g., user  the method comprising:
initializing the graphical user interface having a toolbar, a properties tab, and a canvas; defining a plurality of work queues comprising work items in the graphical user interface, said work queues being represented in the toolbar, wherein each of the plurality of work queues graphically represents a specific step in a workflow (see para [0051], "design view 202 (e.g., model design canvas) that provides a workspace where a user can design a high-level workflow model using custom or built-in workflow components (e.g., workflow objects, data objects, resource objects, actions, etc.). For example, the user can arrange workflow objects, such as tasks 204, in the design view 202 to build a business process. In the illustrated embodiment, the model view 200 also includes a menu bar 206, an integrated development environment toolbar 208, a toolbox view 210, an object tree view 212, a property view 214, and a formatting toolbar 216. " where tasks can be considered queues that represent steps in a workflow and see para [0033], where it would be obvious to one of ordinary skill in the art at the time of the invention that creating a project and starting the editor can be considered equivalent to initializing which improves the functionality of the interface and see para [0055] and see para [0029], showing data objects can be dragged in the workflow application);
moving at least two of the plurality of work queues from the toolbar to the canvas 
creating at least one directional graphical link connecting at least two of the plurality of work queues on the canvas to form the workflow, wherein the workflow includes at least one work process, wherein the work process is a set of work queues in the workflow connected by directional graphical links (see para [0038], "The software application may also display a data resource selected by the designer (e.g., an XML data object or a database data object) to reveal the data resource's elements and/or nodes. In some embodiments, the data resource's elements and/or nodes may be displayed hierarchically in a tree view or as a list.” and see para [0054], "When a hierarchical folder structure is used, the designer can access child elements and nodes of the folder view by clicking on the "+" expand nodes 218 for each folder. " and see para [0065], showing ability to create links for the queues/nodes/elements by dragging and dropping on to them which can be considered making a link between the control such as the button or label and the node/element and see para [0049], [0068]-[0071]), wherein each work process is graphically distinguished and wherein each work queue graphically depicts each of the work processes to which it belongs (Fig 10, showing a graphical link between 1002 and 1004 with directional arrows on a graphical interface);
using the graphical user interface to define at least one work process goal for each work process, said work process goals being represented in the properties tab (see para [0051], showing property view tab and see para [0067], " From the property view 214, the designer may update, change, or modify the XML data binding as needed. The designer may also delete the XML data binding. The 
associating each work process defined in the canvas with at least one of the work process goals from the properties tab (see para [0050]-[0051], where defining and tracking business process can be considered a goal of the workflow/ work queues or associated links)
Slone does not specifically disclose generating a schedule, using the processor, for the workflow of a plurality of employee work queue assignments to achieve the work process goals.  In analogous art, Fama discloses the following limitations:
generating a schedule, using the processor, for the workflow of a plurality of employee work queue assignments to achieve the work process goals (see para [0048], "the optimal binding 360 for each of the schedulable objects 350 is selected. The techniques that schedulers use to produce an optimal schedule for a given set of inputs (workload, constraints, and goals) should be understood by a person of ordinary skill in the art and see para [0045]-[0047], [0049], where optimal bindings for time slots is a schedule).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Slone with Fama because generating g a schedule would enable more efficient use of resources in a multi skilled agent scenario (see Fama, para [0002]-[0005]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include method for automatic scheduling of a workforce as taught by Fama in 

	Claims 22 and 27:
	Further, Slone discloses the following limitations:
wherein each directional graphical link connects one of the plurality of work queues to another of the plurality of work queues (see para [0038], "The software application may also display a data resource selected by the designer (e.g., an XML data object or a database data object) to reveal the data resource's elements and/or nodes. In some embodiments, the data resource's elements and/or nodes may be displayed hierarchically in a tree view or as a list.” and see para [0054], "When a hierarchical folder structure is used, the designer can access child elements and nodes of the folder view by clicking on the "+" expand nodes 218 for each folder.")

Claims 23-25, 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slone and Fama, as applied above, and further in view of Deka (US 7,904,481 B1) (hereinafter Deka).

	Claims 23-24, 28-29:

wherein at least one of the directional graphical links comprises an express constraint that statically relates work items in the connected work queues (col 6, line 46 to col 7, line 35, where a work event that changes inventory can be considered a dynamic hidden constraint since inventory is changed (dynamic) and it is hidden as it is not specified)
wherein at least one of the directional graphical links comprises a hidden constraint that dynamically relates work items in the connected work queues (col 6, line 10-25, “Link 310 is created between scanner work queue 301 and translation implied work queue 302. Link 312 is created between scanner work queue 301 and process claim implied work queue 303. Link 311 is created between translation implied work queue 302 and process claim implied work queue 303. Link 313 is created between process claim implied work queue 303 and process check implied work queue 304. Link 314 is created between process claim implied work queue 303 and notification of invalid claim implied work queue 305. Links 310-314 may be created by a user. Links 310-314 may be generated by a computer based on historical or other data. The historical data used to create a link may be based on the time required to accomplish the steps of an implied queue, Volume of work, duration, units of work, work in progress, and the like.”)


Moreover, it would have been one of ordinary skill in the art at the time of the invention to include the workflow management system as taught by Deka in the Slone and Fama combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 25 and 30:
Slone and Fama do not specifically disclose generating a plurality of work schedules based upon the express constraints that achieve the work process goals.  In analogous art, Deka discloses the following limitations;
generating a plurality of work schedules based upon the express constraints that achieve the work process goals (see para [0032]-[0037], showing various explicit constraints such as constraints related to time and especially para [0036], "schedule 250 is produced based on the received information, in accordance with constraints 280 and goals 260");
evaluating the plurality of work schedules based upon the hidden constraints (see para [0030], "By selecting a binding for a schedulable object, scheduler 240, in 
selecting a work schedule to achieve the work process goals based upon the evaluation (see para [0036], "schedule 250 is produced based on the received information, in accordance with constraints 280 and goals 260")
It would have been one of ordinary skill in the art at the time of the invention to include the workflow management system as taught by Deka in the Slone and Fama combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 31-40 allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624